Per Curiam:

The appellant agrees that his appeal regarding the name change of respondent Margaret Stone is moot. That portion of the trial court order changing Margaret’s name to Moise is, accordingly, affirmed.
However, the matter is remanded for a de novo hearing regarding the name change for the minor child, Robert Mason Stone. The appellant father shall be afforded the right to participate and present evidence. The sole question to be decided is whether the name change is in the best interest of the minor.
Affirmed in part and remanded.